UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 00-4469
GENE LATREACE MANGUM,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                          (CR-99-356-1)

                  Submitted: December 14, 2000

                      Decided: December 21, 2000

  Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis Carr Allen, III, Federal Public Defender, John A. Dusenbury,
Jr., Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Walter C. Holton, Jr., United States Attorney, Angela
Hewlett Miller, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.
2                     UNITED STATES v. MANGUM
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Gene Latreace Mangum, a North Carolina prisoner, appeals his
conviction, pursuant to a guilty plea, for possession of a firearm after
a felony conviction in violation of 18 U.S.C.A. §§ 922(g)(1),
924(a)(2) (West 2000). Mangum’s attorney has filed a brief in accor-
dance with Anders v. California, 386 U.S. 738 (1967). Counsel states
there are no meritorious grounds for appeal but raises an issue relating
to the legality of the search and seizure. Although Mangum was
informed of his right to file a supplemental brief, he has not done so.
In accordance with the requirements of Anders, we have considered
the briefs on appeal and examined the entire record for meritorious
issues. Finding no reversible error, we affirm.

   Police officers received consent to search the residence at issue by
the legal tenant, Mangum’s fiancee; Mangum denied living at the res-
idence when asked. Officers discovered the loaded firearm in question
tied in a bag with items containing Mangum’s name. After receiving
his Miranda* warnings, Mangum admitted he had been "holding [the
weapon] for someone." The district court denied Mangum’s motion
to suppress the evidence, finding that Mangum lacked standing to
challenge the search and that consent to search had been freely and
voluntarily given by the tenant of the property. Thereafter, Mangum
entered a plea of guilty. We find the guilty plea to be knowingly and
voluntarily entered, therefore, valid.

   A valid guilty plea constitutes waiver of all non-jurisdictional
defects occurring prior to the plea, including claims of unlawful
search and seizure based on the Fourth Amendment. See Tollett v.
Henderson, 411 U.S. 258, 267 (1973). Mangum did not enter a condi-
tional plea nor preserve his Fourth Amendment claims for appeal. See

    *Miranda v. Arizona, 384 U.S. 436 (1966).
                      UNITED STATES v. MANGUM                          3
Fed. R. Crim. P. 11(a)(2); United States v. Wiggins, 905 F.2d 51, 52
(4th Cir. 1990). Because the facts underlying this claim were known
to Mangum before he entered his plea and because the claim does not
call into question the trial court’s jurisdiction, Mangum’s Fourth
Amendment claim is foreclosed by his plea.

   We have examined the entire record in this case, including the tran-
script of the Fed. R. Crim. P. 11 colloquy and sentencing hearing, and
find no meritorious issues for appeal. Accordingly, we affirm
Mangum’s conviction and sentence. This court requires that counsel
inform his client, in writing, of his right to petition to the Supreme
Court of the United States for further review. If the client requests
that a petition be filed, but counsel believes that such a petition would
be frivolous, then counsel may move in this court for leave to with-
draw from representation. Counsel’s motion must state that a copy
thereof was served on the client. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                            AFFIRMED